Order unanimously affirmed, with costs. Memorandum: Our affirmance is not because section 7321 of .the Education Law did not become effective until July 1, 1961, which was the basis of the trial court’s decision. It is *1075obvious that if the activities of the plaintiff were to consist of architectural landscaping, much, if not all, would be performed after July 1, 1961, and the mere fact that the contract was made before that date would not validate activities of that type thereafter. From the face of the complaint it is difficult to determine whether the plaintiff was to engage in landscape architecture, particularly without having before us the “ sketch of layout ” which was attached to the agreement but is not included in the present record on appeal. In any event whether the plaintiff performed services as a landscape architect or as a construction contractor is not clear from the complaint itself. The relevant facts should be explored at trial. It could well be that the architectural services and the construction operation can be separated after a development of the facts. On that basis the present complaint would support a claim for goods, labor, and services. (Appeal from order of Monroe Special Term, denying motion to dismiss complaint.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.